



EXECUTIVE EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this "Agreement") is made between Canadian Pacific
Railway Company (the "Company") and Keith Creel (the "Executive") on the date
hereof set forth on the signature page hereto, effective as of July 1, 2017 (the
"Effective Date").
WHEREAS, the Executive is currently employed in the position of President and
Chief Operating Officer pursuant to the terms and conditions of an employment
agreement between the Company and the Executive dated February 5, 2013, as
amended on August 10, 2015 (the "Old Agreement");
WHEREAS, the Executive has been offered and wishes to accept continued
employment with the Company and commence serving as its President and Chief
Executive Officer ("CEO"); and
WHEREAS, the Company and the Executive desire to enter into this Agreement and
define the terms of the employment relationship effective the Effective Date and
thereupon superseding the Old Agreement in its entirety.
NOW, THEREFORE, conditional on the Executive remaining an employee in good
standing up to and including the Effective Date, in consideration of the mutual
covenants and agreements hereinafter contained, the Company and the Executive
agree as follows:
1.Employment; Office and Duties. Between the date hereof and the Effective Date,
the Old Agreement shall continue in full force and effect in accordance with the
terms thereof. As of the Effective Date the Company shall employ the Executive
in the capacity of President and CEO with the duties and responsibilities
normally incidental to such a position, and the Executive hereby accepts such
employment, on the terms and conditions set forth in this Agreement. The
Executive shall report directly to the Board of Directors of the Company (the
"Board"). In his capacity as President and CEO, the Executive agrees


1

--------------------------------------------------------------------------------




to perform the duties consistent with such office, and as may be reasonably
assigned to him from time to time by the Board. The Executive may be required to
serve as officer or director of one or more subsidiaries or affiliates of the
Company or one or more entities in which the Company has an interest. Without
limiting the foregoing, the Executive agrees to serve as the President of the
Soo Line Railroad Company.
The Executive shall be expected to devote all of his business time to perform
his duties and to promote the success of the Company (and its affiliates). The
Executive is a fiduciary of the Company and shall act at all times in the
Company's best interests. The duties to be performed by the Executive shall
include responsibility for managing all aspects of the operations of the
Company. The Executive will be primarily based at such location as the Board
reasonably designates from time to time.
2.Compensation. All amounts expressed in this Agreement are U.S. Dollars
("USD"). In consideration of the services to be rendered by the Executive to the
Company (and services rendered to all affiliates) pursuant to this Agreement,
the Executive shall be paid the following compensation and other benefits:
(a)Salary. The Company shall pay the Executive an annual base salary of
$1,125,000 payable in accordance with the Company's usual payroll practices, or
such higher annual base salary as may be established by the Board from time to
time. The Executive's annual base salary shall be referred to in this Agreement
as the "Annual Salary". The Annual Salary shall be reviewed annually by the
Board and may be increased, but shall not be decreased, without the Executive's
consent.
(b)Long Term Incentive Grants upon Appointment to CEO.
(i)On the Effective Date (or the first available date in the event of a
corporate blackout applicable to the Executive), the Executive shall be awarded
a grant of performance stock options ("Performance Options") having a grant
value (as determined pursuant to Company equity grant practices) equal to 500%
of the Annual Salary in accordance with the terms


2

--------------------------------------------------------------------------------




of the Section 162(m) Incentive Plan adopted by the Board on December 16, 2015
(the "Omnibus Plan") and the Company's Amended and Restated Management Stock
Option Incentive Plan dated November 19, 2015 ("MSOIP"). Pursuant to the terms
of such grant, which is to be evidenced by a formal performance option agreement
that is consistent with the terms of this Agreement (the "Performance Option
Agreement"), the Performance Options (A) will have an exercise price equal to
the closing market price of Company common stock on the New York Stock Exchange
on the date of grant and a term of seven years from the date of grant; (B) will
vest and become exercisable on the date that is the later of the fifth
anniversary of the Effective Date and the date of achievement by the Company of
the specified Performance Goals (as such term is defined in the Omnibus Plan)
determined by the Board in consultation with the Executive that will be set out
in the Performance Option Agreement; and (C) to the extent outstanding, will be
canceled and proceeds from any Performance Option exercises shall become
repayable should the Executive breach Sections 6 or 8 of this Agreement. For
greater certainty, in the event that the Executive's employment ceases for any
reason (except for Death or Disability as provided in Section 9(b)(i) and
Section 9(b)(ii)) prior to July 1, 2022 the Performance Options shall not vest
and will be forfeited without any payment or compensation of any kind.
(ii)On the Effective Date, the Executive shall be awarded a grant of stock
options and Performance Share Units under the LTIP, having a grant value (as
determined pursuant to Company equity grant practices) equal to 50% of the
Annual Salary and having the same terms, conditions and weighting as the
Executive’s 2017 long term incentive grant; provided, if the Effective Date
shall occur earlier than July 1, 2017, then the grant value of the award shall
be increased proportionate to a maximum of 100% of the Annual Salary


3

--------------------------------------------------------------------------------




to reflect the portion of calendar year 2017 during which the Executive serves
as CEO.
(c)Short Term Incentive Plan. The Executive shall be eligible to participate in
the Company's Performance Incentive Plan ("STIP") as it may be amended from time
to time. As of the Effective Date, the STIP shall provide the opportunity to
earn an annual bonus at a target level of not less than 120% of Annual Salary as
in effect on the last day of the calendar year ("Target Bonus"). The bonus is
dependent on corporate performance (75% weighting) and individual performance
(25% weighting). Both corporate and individual components currently have a
maximum of 200% of a Target Bonus (i.e., for a total of 240% of Annual Salary).
The individual component will be the same as the corporate component rating
unless the Board, in its sole discretion, determines otherwise. The Board will
consider the Company’s safety performance in determining the Executive's
individual performance. The Board has discretion in the event of a major safety
incident or significant sustained deterioration in Company safety performance to
reduce the individual performance component. This discretion is in addition to
any safety metric included in the STIP corporate component. The Executive shall
fully participate in the STIP for calendar 2017 in accordance with this Section
2(c) without regard for the date he assumes the position of CEO.
(d)Long Term Incentive Program ("LTIP"). The Executive shall be eligible to
participate in the Company's LTIP, as it may be amended from time to time
(including without limitation the Board's discretion to alter the ratio of
performance share units (PSUs) to options granted under such program), having a
grant value (as determined pursuant to Company equity grant practices) equal to
400% of Annual Salary commencing with the 2018 annual LTIP grants made to senior
executives. All Grants are subject to Board approval each year.
(e)Pension. Without limiting the Executive’s benefits and account contributions
and credits accrued through the Effective Date under the Old Agreement (and


4

--------------------------------------------------------------------------------




without interruption hereunder to the extent applicable), the Executive shall be
eligible to participate in the following pension benefit plans, subject to the
terms of such plans as may be amended from time to time:
(i)    The Canadian Pacific US Salaried Retirement Income Plan;
(ii)    The defined contribution option of the Canadian Pacific Railway Company
Pension Plan (the "Registered Plan");
(iii)    the CP 401K Savings Plan;
(iv)    The Canadian Pacific U.S. Supplemental Executive Retirement Plan;
(v)    The Canadian Pacific Railway Company Supplemental Retirement Plan;
(vi)    CP Make-up Pension – The Company hereby establishes for the Executive a
supplemental executive retirement arrangement that is not subject to the Pension
Benefits Standards Act, 1985 (Canada) or such other pension standards laws in
Canada as may apply from time to time to make up for the forfeiture of the
Executive’s defined benefit under the supplemental executive retirement plan
("CN DC SERP") with his previous employer, Canadian National Railway Co. ("CN"),
(the "CP Make-up Pension"). The CP Make-up Pension shall be subject to the
following terms:
(A)the Executive shall receive $58,800 per year on a non‑indexed basis, payable
in equal monthly instalments during the Executive's lifetime commencing on the
later of his "separation from service" or June 1, 2033;
(B)for greater clarity, the aforementioned amount under the CP Make-up Pension
is in addition to and shall not be reduced by any other benefit due to the
Executive from the Company (or any affiliate), including the annual annuity
which may be purchased at the date


5

--------------------------------------------------------------------------------




payments commence or are to commence from the amounts held for the benefit of
the Executive in the Company's Registered Plan or supplemental executive
retirement plans;
(C)in the event that the Executive dies and the Executive's spouse, Ginger
Creel, remains married to the Executive at the time of his death and survives
him, the Company shall pay to her from the CP Make-up Pension, in non-indexed,
equal monthly installments, an annual pension during her lifetime equal to
$29,400; and
(D)amounts payable under the CP Make-up Pension shall be forfeited if the
Executive is in breach of the confidentiality or non-competition or
non-solicitation covenants contained in Sections 6 and 8 of this Agreement; and
(vii)    DSUs in lieu of CN Defined Contribution Pension Amount – The Executive
shall be granted fully vested deferred share units ("DSUs") under the Canadian
Pacific Railway Limited Senior Executives Deferred Share Unit Plan (the "DSU
Plan") having a face value equal to $47,637 and payable in such form and at such
time as is provided under the DSU Plan, which represents the outstanding value
forfeited from the CN DC SERP, effective on the earliest date permissible
following the Effective Date.
All amounts payable under paragraphs 2(e)(iv) and (v) above shall be forfeited
if the Executive is in breach of the confidentiality or non-competition or
non-solicitation covenants contained in Sections 6 and 8 of this Agreement.
(f)Housing. The Company shall provide use of reasonable accommodation for the
Executive in the City of Calgary and such accommodations shall be commensurate
with the Executive's position as President and CEO. It is understood that the
Executive shall be responsible for applicable income taxes on this benefit.


6

--------------------------------------------------------------------------------




(g)Relocation Expenses and Home Equity Protection. To the extent the Executive
re-locates for purposes of performing his duties under this Agreement, the
Executive is eligible for reimbursement of the Executive's expenses and equity
protection with respect to the sale of the Executive's residence in accordance
with the Company's applicable Relocation Policy.
(h)Corporate Jet. The Executive is required to travel regularly and frequently
for executive and operational meetings as well as travel to other Company
offices. The Company prefers the Executive, whenever possible, to use its
corporate aircraft when the Executive travels by air within continental North
America whether such travel is business related or for family visitation, in
order to ensure the Executive’s safety, security, immediate ability to move
across the Company’s network and personal efficiency and effectiveness. However,
it is understood that the Executive shall be responsible for applicable income
taxes on the personal use element (as defined by the relevant tax authorities)
of this benefit.
(i)Car Allowance. The Executive shall have a vehicle leased for business and
personal use in accordance with the Company's Vehicle Policy. It is understood
that the Executive shall be responsible for applicable income taxes on this
benefit.
(j)Club Membership. The Company shall pay the annual membership dues for one
Golf Club membership for the Executive, such membership fees not to exceed
$25,000 per year. It is understood that the Executive shall be responsible for
applicable income taxes on this benefit.
(k)Benefits. The Executive shall be enrolled in the employee benefit plans made
generally available to U.S. based executives of the Company, subject to the
terms of said benefit plans, including qualifying provisions and employee
contribution requirements. In addition, the Company shall pay for an executive
medical examination once per year.


7

--------------------------------------------------------------------------------




(l)Withholdings. Payments made hereunder shall be made subject to required
governmental withholdings.
(m)Cross Border Tax Preparation. The Company shall pay for the provision of tax
preparation services relating to U.S./Canada cross border tax advice and tax
return preparation to be provided by KPMG LLP or such other qualified
professional accounting firm as designated by the Executive.
(n)Financial Advisory Services. The Company shall pay for financial counselling
services provided to the Executive up to a maximum of $25,000 per year.
3.Expenses. The Company shall promptly reimburse the Executive for his actual
out-of-pocket expenses incurred in carrying out his duties hereunder in the
conduct of the Company's business, which expenses shall be limited to ordinary
and customary items and which shall be supported by vouchers, receipts or
similar documentation submitted in accordance with the Company's expense
reimbursement policy and as required by law.
4.Vacations and Leave. The Executive shall be entitled to five (5) weeks of
annual paid vacation per year, and any additional other leave time as is
provided for under the Company's personnel policies applicable to executives of
the Company. The Company encourages the taking of vacation time during the year
in which the vacation time is earned.
5.Share Ownership. The Executive shall maintain a minimum level of share
ownership set at a multiple of six times (6x) Annual Salary in accordance with
the Company's share ownership guidelines. Share ownership guidelines can be met
through the holding of common shares and deferred share units. This ownership
level must be maintained for one year following the cessation of employment
(except where such cessation of employment follows a Change of Control as
defined under the MSOIP, and subject to the terms of the applicable plan in the
case of outstanding deferred share units awarded to the Executive).


8

--------------------------------------------------------------------------------




6.Non-Disclosure of Confidential Information.
(a)    The Executive acknowledges that, as a result of his employment by the
Company, he has and will be making use of, acquiring, and/or adding to the
Company's Confidential Information (as defined below). Except as required in the
performance of the Executive's duties under this Agreement or except in those
instances in which the Executive reasonably determines, in good faith, that use
or disclosure of Confidential Information is in the best interests of the
Company and such disclosure is in accordance with applicable securities laws,
the Executive will not use or disclose to third parties, directly or indirectly,
any Confidential Information, either during his employment or anytime following
cessation of his employment. Notwithstanding the foregoing, the Executive will
be permitted to disclose any Confidential Information to the extent required by
validly issued legal process or court order, provided that the Executive shall
upon receipt of any such legal process or court order give the Company notice of
same so that it may intervene or contest such legal process or court order as
the Company deems appropriate.
(b)    As used herein, "Confidential Information" means all confidential and
proprietary information of the Company, including, without limitation, any
business plan, compilation, list, program, device, formula, pattern, method,
technique or process, that: (i) derives independent economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means, by other persons who can obtain economic value
from its disclosure or use; (ii) is the subject of efforts that are reasonable
under the circumstances to maintain its secrecy; and (iii) is owned by the
Company. In addition, "Confidential Information" includes, without limitation,
both information disclosed to the Executive by the Company and information
developed by the Executive in the course of his employment with the Company. The
types and categories of information which the Company considers to be its
Confidential Information include but are not limited to information concerning
the Company's management, financial condition, financial operations, employee
lists, customer lists (including potential customers and


9

--------------------------------------------------------------------------------




prospects), pricing information, sales activities, marketing activities, sales
and marketing strategies and business plans.
The parties agree that as used herein, "Confidential Information" shall not
include the following: (i) information that at the time of disclosure is in the
public domain; or (ii) information that, after disclosure, becomes part of the
public domain by publication or otherwise through no fault of the Executive.
(c)    The Company may also advise the Executive from time to time as to
restrictions upon the use or disclosure of specified information that has been
licensed or otherwise disclosed to the Company by third parties pursuant to
license or confidential disclosure agreements that contain restrictions upon the
use or disclosure of such information. The Executive agrees to abide by the
restrictions upon use and/or disclosure contained in such agreements to the
extent such restrictions do not conflict with this Agreement.
(d)    The Company and the Executive agree that it is a term and condition of
the Executive's employment that he respect the confidentiality and proprietary
interests of any former employer and that he not use or disclose any
confidential information of any former employer during his employment with the
Company unless and until consent to such use or disclosure is obtained from such
former employer or such information is otherwise in the public domain.
7.Property of the Company/Assignment of Developments. All documents, encoded
media, and other tangible items provided to the Executive by the Company, or
prepared, generated or created by the Executive or others in the performance of
the Executive's duties under this Agreement are the property of the Company.
Upon cessation of the Executive's employment with the Company, the Executive
will promptly deliver to the Company all such documents, media and other items
in his possession, including all complete or partial copies, recordings,
abstracts, notes or reproductions of any kind made from or about such documents,
media, items or information contained therein. The


10

--------------------------------------------------------------------------------




Executive will neither have nor claim any right, title or interest in any
trademark, copyright, patent, trade secret, service mark or trade name owned or
used by the Company.
8.Non-solicitation of Clients/Covenants Against Competition.
(a)    The Executive acknowledges that by reason of his employment the services
he renders to the Company are of a special or unusual character with a unique
value to the Company, the loss of which the Company believes cannot adequately
be compensated by damages in an action at law. In view of the Confidential
Information known or to be obtained by, or disclosed to the Executive, as set
forth above, and as a material inducement to the Company to enter into this
Agreement, the Executive covenants and agrees during his employment with the
Company and during the Covenant Period (as defined below), the Executive will
not, except as otherwise expressly authorized by this Agreement, directly or
indirectly, anywhere in North America, own, manage, engage in, operate, control,
work for, consult with, render services for, do business with, maintain any
interest in (proprietary, financial or otherwise) or participate in the
ownership, management, operation or control of, any business, whether in
corporate, proprietorship or partnership form or otherwise, engaged in the
business of a Class 1 Railroad (the "Restricted Business") including but not
limited to CN, provided, however, that the restrictions contained in this
Agreement shall not restrict the acquisition by the Executive, directly or
indirectly, of less than 2% of the outstanding capital stock of any publicly
traded company engaged in a Restricted Business.
As used herein, the "Covenant Period" shall mean the period of the Executive's
employment with the Company and, additionally twenty four (24) months following
the cessation of the Executive's employment, regardless of the reasons for such
cessation of employment.
(b)    The Executive further covenants and agrees that during the Covenant
Period, the Executive shall not, directly or indirectly: (i) cause, solicit,
induce or encourage any employee of the Company to leave such employment or
hire, employ or


11

--------------------------------------------------------------------------------




otherwise engage any such individual; or (ii) cause, induce or encourage any
material actual or prospective client, customer, supplier or licensor of the
Company (including any existing or former customer of the Company and any person
or entity that becomes a client or customer of the Company after termination of
the Executive's employment) or any other person or entity who has a material
business relationship with the Company, to terminate or modify any such actual
or prospective relationship. As used in this Agreement, a "former customer" is a
person or entity which has been a customer of the Company within the immediately
preceding twenty four (24) month period from the date of solicitation, and a
"prospective client or customer" is a person or entity to which the Company has
submitted a proposal in writing to perform services within the immediately
preceding twenty four (24) month period from the date of solicitation. For
purposes of this Section 8(b), general newspaper and other media advertisements
shall not be considered solicitation of Company employees.
9.Term, Termination and Effects of Termination.
(a)    This Agreement and the period of the Executive's employment hereunder
shall continue indefinitely from the Effective Date, unless earlier terminated
as provided in Section 9(b).
(b)    The employment of the Executive and this Agreement may be terminated as
follows:
(i)    Death. Upon the death of the Executive. In the event of a termination of
the Executive's employment due to the death of the Executive, the Company shall
pay first to the Executive's surviving spouse, if applicable, or second to the
person designated in writing to the Company by the Executive, or third, to the
Executive's estate or legal representative, in a lump-sum within thirty (30)
days of the date of death, (A) any accrued but unpaid pro rata Annual Salary,
provided for in Section 2(a) above, (B) any accrued but unpaid expenses required
to be reimbursed under Section 3 above and (C) any


12

--------------------------------------------------------------------------------




unused vacation under Section 4 above as of the date of death. Equity and annual
incentive compensation, outstanding at the time of death, shall be addressed in
accordance with the terms of the applicable equity and annual incentive
compensation plans. Notwithstanding the terms of any plan, in the event that the
Executive's death occurs prior to July 1, 2022, the Performance Options shall
continue to be eligible to 100% vest if at the end of the applicable performance
period (i.e., assessed after July 1, 2022) the Committee determines that the
applicable Performance Goals (as defined in the Omnibus Plan) are satisfied.
(ii)    Disability. For the purpose of this Agreement, "Disability" means a
mental or physical disability whereby the Executive:
(A)    is unable, due to illness, disease, mental or physical disability or
similar cause, to fulfill his obligations as an executive of the Company for any
consecutive six (6) month period, or for any period of eight (8) or more months
(whether consecutive or not) in any consecutive twelve (12) month period; or
(B)    is declared by a Court of competent jurisdiction to be mentally
incompetent or incapable of managing his affairs; and
(C)    the disability cannot be accommodated by the Company without causing
undue hardship to the Company.
In the event of the Executive's Disability, and notwithstanding continuing
entitlements under applicable disability plans, the Company may terminate this
Agreement and the Executive's employment by providing thirty (30) days prior
written notice to the Executive. Except as may be required under applicable
minimum employment standards legislation, upon termination of the Executive's
employment due to Disability, the Company shall have no further obligation to
the Executive, with the exception that the


13

--------------------------------------------------------------------------------




Executive shall continue to be entitled to (A) any accrued but unpaid pro rata
Annual Salary provided for in Section 2(a) above for services rendered through
the date of termination, (B) any accrued but unpaid expenses required to be
reimbursed under Section 3 above and (C) any unused vacation under Section 4
above as of the date of termination. Equity and annual incentive compensation,
outstanding at the date of termination as a result of Disability, shall be
addressed in accordance with the terms of the applicable equity and annual
incentive compensation plans. Notwithstanding the terms of any plan, in the
event that the Executive's Disability occurs prior to July 1, 2022, the
Performance Options shall continue to be eligible to 100% vest if at the end of
the applicable performance period (i.e., assessed after July 1, 2022) the
Committee determines that the applicable Performance Goals (as defined in the
Omnibus Plan) are satisfied.
(iii)    Voluntarily by the Executive. By the Executive upon thirty (30) days
advance written notice to the Company, for any reason. In the event of a
termination of this Agreement by the Executive, the Company shall pay to the
Executive, in a lump-sum within thirty (30) days of the date of termination, (A)
any accrued but unpaid pro rata Annual Salary provided for in Section 2(a) above
for services rendered through the date of termination, (B) any accrued but
unpaid expenses required to be reimbursed under Section 3 above and (C) any
unused vacation under Section 4 above as of the date of termination. Equity and
annual incentive compensation, outstanding at the time of such termination,
shall be addressed in accordance with the terms of the applicable equity and
annual incentive compensation plans (including retirement eligibility respecting
equity and annual incentive compensation awarded prior to the Effective Date),
unless such resignation occurs on or after July 1, 2022 in which case, the
Executive's rights with respect to such equity and annual incentive compensation
awarded on and after the Effective Date shall be deemed retirement-eligible
under terms no less favorable to


14

--------------------------------------------------------------------------------




the Executive than are in effect for retirement-eligible participants on the
date hereof. Notwithstanding the terms of any plan, in the event that the
Executive's voluntarily resignation occurs prior to July 1, 2022 the Performance
Options shall not vest and will be forfeited without any payment or compensation
of any kind.
(iv)    By the Company for Cause. By the Company for Cause immediately upon
written notice to the Executive. For purposes of this Agreement, "Cause" means
any one of the following: (A) the commission by the Executive of any willful act
of dishonesty, misappropriation, embezzlement or fraud against the Company or in
the course of, related to or connected with the business of the Company; (B) a
material breach by the Executive of any of his obligations under this Agreement,
which breach remains uncured for a period of thirty (30) days after written
notice to the Executive setting forth in detail the particulars of the breach;
or (C) any act or omission which constitutes "just cause" at common law for
summary termination of the Executive's employment.
In the event of the termination of the Executive's employment by the Company for
Cause, the Company shall pay to the Executive, in a lump-sum within thirty (30)
days of the date of termination, (A) any accrued but unpaid pro rata Annual
Salary provided for in Section 2(a) above for services rendered through the date
of termination, and (B) any accrued but unpaid expenses required to be
reimbursed under Section 3 above, and (C) any unused vacation under Section 4
above as of the date of termination. The Company may offset from the amounts due
to the Executive under this Section 9(b)(iv) all sums, if any, due from the
Executive to the Company. Equity and annual incentive compensation, outstanding
at the time of such, shall be addressed in accordance with the terms of the
applicable equity and annual incentive compensation plans.


15

--------------------------------------------------------------------------------




(v)    By the Company without Cause. By the Company upon thirty (30) days
advance written notice to the Executive, for any reason other than Cause.
In the event of a termination of the Executive's employment by the Company
without Cause (including a constructive dismissal), the Company shall pay to the
Executive, in a lump-sum within thirty (30) days of the date of termination, (A)
retiring allowance in an amount equal to the product of two (2) multiplied by
the sum of the Executive's Annual Salary and Target Bonus, less amounts required
by law to be withheld, (B) any accrued but unpaid pro rata Annual Salary
provided for in Section 2(a) above for services rendered through the date of
termination, (C) any accrued but unpaid expenses required to be reimbursed under
Section 3 above, (D) any unused vacation under Section 4 above as of the date of
termination. If the Executive's employment is terminated by the Company without
Cause prior to July 1, 2022: (x) the Performance Options shall not vest and will
be forfeited without any payment or compensation of any kind; and (y) all equity
and annual incentive compensation save and except the Performance Options,
outstanding at the time of such termination, shall be addressed in accordance
with the terms of the applicable equity and annual incentive compensation plans
(including retirement eligibility on such termination respecting equity and
annual incentive compensation awarded prior to the Effective Date). If the
Executive's employment is terminated by the Company without Cause on or after
July 1, 2022, the Executive's rights with respect to the Executive's equity and
annual incentive compensation awarded on and after the Effective Date shall be
addressed in accordance with the retirement provisions, if any, of the
applicable equity and annual incentive compensation plans, under terms no less
favorable to the Executive than are in effect for retirement-eligible
participants on the date hereof. “Date of Termination” shall mean the date
specified in the notice of termination given by the Company as the


16

--------------------------------------------------------------------------------




date the Executive is to cease rendering services to the Company and shall not
include any period of notice or compensation in lieu of notice. For greater
clarity, any vested Performance Options must be exercised within the applicable
time period prescribed by the Omnibus Plan (i.e., 6 months following the date of
vesting).
The Executive acknowledges that the payments provided pursuant to this Agreement
supersede and replace any and all rights to reasonable notice of termination
that the Executive might otherwise be entitled to at common law, and the
Executive expressly waives any rights to such notice. The Executive agrees that
the payments are deemed conclusively to be reasonable notice of termination and
specifically include all amounts owed for termination and/or severance pay
arising under any contract, statute, common law or otherwise.
The Executive acknowledges that the payments provided pursuant to this Agreement
that exceed the Executive's entitlements under applicable minimum employment
standards legislation and the equity compensation outstanding at the date the
Executive ceases employment shall be forfeited and/or require repayment should
the Executive breach the provisions contained in Sections 6 or 8 of this
Agreement.
10.Resignation From All Positions Upon Termination and Release. The Executive
agrees that he hereby resigns from all other positions held by him with the
Company and any entity in the Company, including without limitation any position
as a director, officer, agent, trustee or consultant unless otherwise agreed
with the Company, effective on the date when the Executive's employment with the
Company terminates. In addition, and in exchange for all portions of the monies
payable to the Executive pursuant to Section 9(b)(v) above that exceed the
Executive's entitlements under applicable minimum employment standards
legislation, and satisfaction of any other obligation owed by the Company to the
Executive, the Executive shall sign a full and final release of the Company in a
form satisfactory to the Company, acting reasonably, which release shall not
impose any post-employment obligations on the Executive beyond those set forth
in this Agreement. To


17

--------------------------------------------------------------------------------




the extent any amount payable to the Executive is subject to his entering into a
release with the Company and any such amount is a deferral of compensation under
Section 409A and which amount could be payable in either of two taxable years of
the Executive, to the extent permitted under applicable laws and otherwise
consistent with Section 409A, such payments shall be made or commence, as
applicable, on January 15 (or any later date after the release becomes
irrevocable) of such later taxable year and shall include all payments that
otherwise would have been made before such date.
11.Post-Termination Cooperation. The Executive shall, following the termination
of the Executive's employment for any reason (including but not limited to
retirement or the end of the employment), cooperate with the Company's
reasonable requests relating to (A) matters that pertain to the Executive's
employment with the Company and the transition of duties to the Executive's
successor; and (B) any legal proceedings involving the Company or any of its
affiliates.
12.Indemnification. The Company shall indemnify the Executive, and hold him
harmless, to the maximum extent permitted under law, if he is a party or is
threatened to be made a party to any threatened, pending or completed action,
suit or proceeding, whether civil, criminal, administrative or investigative,
other than an action by or in the right of the Company, by reason of the fact
that the Executive is or was a director, officer, employee or agent of the
Company, or is or was serving at the request of the Company as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust or other enterprise, against all expenses, including attorneys' fees,
judgments, fines and amounts paid in settlement. To the extent permitted by
applicable law, this Indemnity includes the obligation of the Company to pay for
and provide defence legal counsel for the Executive and to pay the costs of the
defence as the same are incurred. The Company may, but is not required to,
procure directors' and officers' liability insurance to cover any such
indemnification obligation. In the event the Company is indemnifying the
Executive under this Agreement, the Company may select and engage the legal
counsel representing the Executive.


18

--------------------------------------------------------------------------------




13.Section 409A of the Internal Revenue Code.
(a)    Commencing the date hereof, this Agreement is intended to comply with or
be exempt from the requirements of Section 409A of the US Internal Revenue Code
("Section 409A") with respect to amounts, if any, subject thereto and shall be
interpreted, construed and performed consistent with such intent in a manner
including, but not limited to, the following:
(i)    Redemption of DSUs. Notwithstanding anything to the contrary in this
Agreement or elsewhere and consistent with the terms of the Canadian Pacific
Railway Limited Senior Executive Deferred Share Unit Plan (the "DSU Plan"), all
DSUs granted to the Executive and all DSUs redeemable by the Executive in the
event of a termination of Executive's employment shall be redeemable in a lump
sum on the date following the day that is six months following the date in which
the Executive terminates employment with the Company (or, if earlier, the date
of Executive’s death after the Date of Termination).
(b)    To the extent the Executive would otherwise be entitled to any payment
that under this Agreement, or any plan or arrangement of the Company or its
affiliates, constitutes "deferred compensation" subject to Section 409A, and
that if paid during the six months beginning on the date of termination of the
Executive's employment would be subject to the Section 409A additional tax
because the Executive is a "specified employee" (within the meaning of Section
409A and as determined by the Company), the payment, together with any earnings
on it (if applicable pursuant to the terms of such payment), will be paid in a
lump sum to the Executive on the earlier of the six-month anniversary of his
date of termination or his death (if such payment would otherwise have been
payable during such six-month period). Similarly, to the extent the Executive
would otherwise be entitled to any benefit (other than a payment) during the six
months beginning on the date of termination of the Executive's employment that
would be subject to the Section 409A additional


19

--------------------------------------------------------------------------------




tax because the Executive is a "specified employee", the benefit will be delayed
and will begin being provided (together, if applicable pursuant to the terms of
such benefit, with an adjustment to compensate the Executive for the delay) on
the earlier of the six-month anniversary of the Executive's date of termination
or his death. In addition, any payment or benefit due upon a termination of the
Executive's employment that is "deferred compensation" under Section 409A shall
be paid or provided to the Executive only upon a "separation from service" as
defined in Treas. Reg. Section 1.409A-1(h). To the extent applicable, each
installment payment made under this Agreement shall be deemed to be a separate
payment for purposes of Section 409A, and amounts payable under Sections
9(b)(i), 9(b)(ii), 9(b)(iii), 9(b)(iv) and 9(b)(v) of this Agreement (in each
case, other than the DSUs) shall be deemed not to be a "deferral of
compensation" subject to Section 409A to the extent provided in the exceptions
in Treas. Reg. Sections 1.409A-1(b)(4) ("short-term deferrals") and
1.409A-1(b)(9) ("separation pay plans," including the exception under
subparagraph (iii)) and other applicable provisions of Treas. Reg. Sections
1.409A-1 through 1.409A-6.
(c)    Notwithstanding anything to the contrary in this Agreement or elsewhere,
any payment or benefit under this Agreement or otherwise that is exempt from
Section 409A pursuant to Treas. Reg. Section 1.409A-1(b)(9)(v)(A) or (C) shall
be paid or provided to the Executive only to the extent that the expenses are
not incurred, or the benefits are not provided, beyond the last day of the
Executive's second taxable year following the taxable year in which his
"separation from service" occurs; and provided further that such expenses are
reimbursed no later than the last day of the Executive's third taxable year
following the taxable year in which his "separation from service" occurs. Except
as otherwise expressly provided herein, to the extent any expense reimbursement
or the provision of any in-kind benefit under this Agreement is determined to be
subject to Section 409A, the amount of any such expenses eligible for
reimbursement, or the provision of any in-kind benefit, in one calendar year
shall not affect the expenses eligible for reimbursement in any


20

--------------------------------------------------------------------------------




other taxable year (except for any life-time or other aggregate limitation
applicable to medical expenses), in no event shall any expenses be reimbursed
after the last day of the calendar year following the calendar year in which the
Executive incurred such expenses, and in no event shall any right to
reimbursement or the provision of any in-kind benefit be subject to liquidation
or exchange for another benefit.
14.Waiver. A party's failure to insist on compliance or enforcement of any
provision of this Agreement shall not affect the validity or enforceability or
constitute a waiver of future enforcement of that provision or of any other
provision of this Agreement by that party or any other party.
15.Governing Law; Costs and Remedies. This Agreement shall in all respects be
subject to, and governed by, the laws of the Province of Alberta without giving
effect to its conflict of laws principles and the parties hereby attorn to the
jurisdiction of the Courts of the Province of Alberta. In addition to any
remedies that may be available at law or in equity as a result of a breach of
this Agreement, in the event of a breach or threatened breach by the Executive
of any of the covenants in Sections 6, 7 or 8 above, the Company shall have the
right to seek monetary damages and equitable relief, including, without
limitation, specific performance by means of an injunction against the Executive
to prevent or restrain any such breach.
16.Severability. If for any reason any Section, term or provision of this
Agreement is held to be invalid or unenforceable for any reason, such invalidity
or unenforceability shall not affect any other provision hereof, and this
Agreement shall be construed and enforced as if such provision had not been
included herein and all other valid provisions herein shall remain in full force
and effect.
17.Notice. Any and all notices and other communications required or permitted
herein shall be in writing and deemed delivered if delivered personally, or sent
by recognized overnight courier or registered or certified mail to the Company
at its principal place of business, or to the Executive at the address
hereinafter set forth following the Executive's signature, or at such other
address or addresses as either party may hereafter designate


21

--------------------------------------------------------------------------------




in writing to the other, except that such notice of change of address will only
be effective upon receipt.
18.Amendments. This Agreement may be amended at any time by mutual consent of
the parties hereto, with any such amendment to be invalid unless in writing,
signed by the Company and the Executive.
19.Entire Agreement. This Agreement contains the entire agreement and
understanding between the Executive and the Company with respect to the
employment of the Executive with the Company, subject to the employment policies
of the Company generally applicable to executives. The parties agree that no
prior representations, promises, agreements, or understandings, written or oral,
with respect to such employment not contained in this Agreement shall be of any
force or effect and without limiting the foregoing, as of the Effective Date
this Agreement shall supersede and replace the Old Agreement (except that
Section 13 shall be effective the date hereof and deemed to be an amendment of
the Old Agreement).
20.Continuing Terms. The Company and the Executive agree that in the event of
cessation of the Executive's employment, and regardless of the reason for such
cessation, the Executive shall continue to owe the Company fiduciary obligations
and the provisions of Sections 6, 7, 8 and 10 through 19 of this Agreement shall
continue to be in full force and effect in accordance with their terms.
21.Burden and Benefit. This Agreement may not be assigned by either party hereto
without the prior written consent of the other party. This Agreement, together
with any amendments hereto, shall be binding upon the Company's successors and
will inure to the benefit of the Executive's estate, heirs and personal
representatives.
22.Headings. The various headings in this Agreement are inserted for convenience
only and are not part of the Agreement.


22

--------------------------------------------------------------------------------




23.Company Clawback Policy. The Executive agrees to be bound by the Company's
Clawback Policy for Executives, as amended from time to time, and to execute a
copy of the policy.
24.Counterpart. The parties agree to execute this Agreement in counterpart and
the separately executed versions shall be construed as one document.
IN WITNESS WHEREOF, the Company and the Executive have duly executed this
Agreement intending to be bound by the terms set forth herein.
Date:        July 23    , 2016
CANADIAN PACIFIC RAILWAY COMPANY
 
 
 
 
Per:
/s/ Andrew Reardon
 
Name: Andrew Reardon
Title: Chair, Board of Directors
   






Per:
/s/ Isabelle Courville
 
Name: Isabelle Courville
Title: Director and Chair, MRCC
   









/s/ Mark Wallace
 
/s/ Keith Creel
Witness
 
KEITH CREEL



Mark Wallace
 
Witness Name
 









23